Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 1 of 8 Page ID #:1
       

         CENTER FOR DISABILITY ACCESS
           Chris Carson, Esq., SBN 280048
         Raymond Ballister Jr., Esq., SBN 111282
           Phyl Grace, Esq., SBN 171771
         Dennis Price, Esq., SBN 279082
           Mail: PO Box 262490
         San Diego, CA 92196-2490
           Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
           (858) 375-7385; (888) 422-5191 fax
         phylg@potterhandy.com
  
           Attorneys for Plaintiff
  
  
 
                                 UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 
        Shonna Counter,                           Case No.
                Plaintiff,
                                                     Complaint For Damages And
          v.                                      Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
        South Coast Plaza, a California           Act; Unruh Civil Rights Act
           Corporation;
        Ruby’s Diner South Coast Plaza, a
           California Limited Partnership;
        Ruby’s Diner, Inc., a California
           Corporation; and Does 1-10,
 
                   Defendants.
 
 
               Plaintiff Shonna Counter complains of South Coast Plaza, a California
 
       Corporation; Ruby’s Diner South Coast Plaza, a California Limited
 
       Partnership; Ruby’s Diner, Inc., a California Corporation; and Does 1-10
 
       (“Defendants”), and alleges as follows:
 
 
           PARTIES:
 
           1. Plaintiff is a California resident with physical disabilities. She suffers
 
       from spinal muscular atrophy. Plaintiff drives a van that has a handicap placard

                                              
                                                
       Complaint
       
Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 2 of 8 Page ID #:2
       

     issued by the state of California. She uses both a walker and wheelchair for
     mobility.
         2. Defendant South Coast Plaza owned the real property located at or
     about 3333 Bear Street, Costa Mesa, California, in December 2018.
         3. Defendant South Coast Plaza owns the real property located at or about
     3333 Bear Street, Costa Mesa, California, currently.
         4. Defendants Ruby’s Diner South Coast Plaza and Ruby’s Diner, Inc.
     owned Ruby’s Diner located at or about 3333 Bear Street, Costa Mesa,
     California, in December 2018.
        5. Defendants Ruby’s Diner South Coast Plaza and Ruby’s Diner, Inc. own
    Ruby’s Diner (“Restaurant”) located at or about 3333 Bear Street, Costa Mesa,
    California, currently.
        6. Plaintiff does not know the true names of Defendants, their business
    capacities, their ownership connection to the property and business, or their
    relative responsibilities in causing the access violations herein complained of,
    and alleges a joint venture and common enterprise by all such Defendants.
    Plaintiff is informed and believes that each of the Defendants herein,
    including Does 1 through 10, inclusive, is responsible in some capacity for the
    events herein alleged, or is a necessary party for obtaining appropriate relief.
    Plaintiff will seek leave to amend when the true names, capacities,
    connections, and responsibilities of the Defendants and Does 1 through 10,
    inclusive, are ascertained.
 
        JURISDICTION & VENUE:
        7. The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        8. Pursuant to supplemental jurisdiction, an attendant and related cause


                                             
                                               
       Complaint
       
Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 3 of 8 Page ID #:3
       

     of action, arising from the same nucleus of operative facts and arising out of
     the same transactions, is also brought under California’s Unruh Civil Rights
     Act, which act expressly incorporates the Americans with Disabilities Act.
         9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
     founded on the fact that the real property which is the subject of this action is
     located in this district and that Plaintiff's cause of action arose in this district.
  
         FACTUAL ALLEGATIONS:
         10.Plaintiff went to the Restaurant in December 2018 to eat.
        11.The Restaurant is a facility open to the public, a place of public
    accommodation, and a business establishment.
        12.Maneuvering clearances in the restroom are one of the facilities,
    privileges, and advantages offered by Defendants to patrons of the Restaurant.
        13.Unfortunately, the Restaurant placed a large trash can inside the
    women’s restroom, such that it blocked the plaintiff from exiting the restroom
    without great difficulty.
        14.There was a front approach to the pull side of the swinging exit door on
    the day of plaintiff’s visit but there were only a few inches of clearance to the
    strike side of the door because the defendants placed the trash can next to the
    door.
        15.Restrooms are another one of the facilities, privileges, and advantages
    offered by Defendants to patrons of the Restaurant.
        16.The plumbing underneath the sink was not wrapped to protect against
    burning contact.
        17.The coat hook was mounted at a height of 72 inches and was not
    effectively useable by plaintiff.
        18.Currently, the plumbing underneath the sink is not wrapped to protect
    against burning contact.


                                               
                                                 
       Complaint
       
Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 4 of 8 Page ID #:4
       

         19.Currently, the coat hook is mounted at a height of 72 inches and is not
     effectively useable by plaintiff and other wheelchair users.
         20.Defendants have failed to maintain in operable working condition those
     features of facilities and equipment that are required to be readily accessible to
     and usable by persons with disabilities at the Subject Property.
         21.Plaintiff personally encountered these barriers.
         22.This inaccessible facility denied the plaintiff full and equal access and
     caused her difficulty, discomfort, and embarrassment.
         23.Plaintiff will return to the Restaurant to avail herself of its goods or
    services once the barriers are permanently removed. If the barriers are not
    removed, the plaintiff will face unlawful and discriminatory barriers again.
        24.The defendants have failed to maintain in working and useable
    conditions those features required to provide ready access to persons with
    disabilities.
        25.The barriers identified above are easily removed without much
    difficulty or expense. They are the types of barriers identified by the
    Department of Justice as presumably readily achievable to remove and, in fact,
    these barriers are readily achievable to remove.
        26.Insulation can be installed under the sink at a cost of no more than $25.
        27.Given the obvious and blatant nature of the barriers and violations
    alleged herein, the plaintiff alleges, on information and belief, that there are
    other violations and barriers on the site that relate to her disability. Plaintiff
    will amend the complaint, to provide proper notice regarding the scope of this
    lawsuit, once she conducts a site inspection. However, please be on notice that
    the plaintiff seeks to have all barriers related to her disability remedied. See
    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
    encounters one barrier at a site, she can sue to have all barriers that relate to
    her disability removed regardless of whether she personally encountered


                                             
                                               
       Complaint
       
Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 5 of 8 Page ID #:5
       

     them).
  
     I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
     WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
     Defendants.) (42U.S.C. section 12101, et seq.)
         28.Plaintiff re-pleads and incorporates by reference, as if fully set forth
     again herein, the allegations contained in all prior paragraphs of this
     complaint.
         29.Under the ADA, it is an act of discrimination to fail to ensure that the
    privileges, advantages, accommodations, facilities, goods and services of any
    place of public accommodation is offered on a full and equal basis by anyone
    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                 or procedures, when such modifications are necessary to afford
                 goods,     services,   facilities,   privileges,    advantages,   or
                 accommodations to individuals with disabilities, unless the
                 accommodation would work a fundamental alteration of those
                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
              c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and


                                             
                                               
       Complaint
       
Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 6 of 8 Page ID #:6
       

                   the bathrooms, telephones, and drinking fountains serving the
                   altered area, are readily accessible to and usable by individuals
                   with disabilities. 42 U.S.C. § 12183(a)(2).
         30.When an entrance or exit requires a front approach to the pull side of a
     swinging door, there must be a minimum of 18 inches clear floor space to the
     strike side of the doorway. 2010 Standards § 404.2.4.1.
  
           31.Here, the failure to provide that strike side clearance is a violation.
  
           32.Hot water and drain pipes under lavatories must be insulated or
  
       otherwise configured to protect against contact. 2010 Standards §606.5.
 
           33.Here, the failure to wrap the plumbing underneath the sink is a violation
 
       of the ADA.
 
           34.Under the 2010 Standards, the maximum height is 48 inches. 2010
 
    Standards § 308.3.

        35.Here, the coat hook is mounted beyond the maximum height

    requirements in violation of the law.
        36.A public accommodation must maintain in operable working condition
    those features of its facilities and equipment that are required to be readily
    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
        37.Here, the failure to ensure that the accessible facilities were available
    and ready to be used by the plaintiff is a violation of the law.
        38.Given its location and options, plaintiff will continue to desire to
    patronize the Restaurant but she has been and will continue to be
    discriminated against due to the lack of accessible facilities and, therefore,
    seeks injunctive relief to remove the barriers.
 
 
 


                                               
                                                 
       Complaint
       
Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 7 of 8 Page ID #:7
       

     II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
     RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
     Code § 51-53.)
         39.Plaintiff repleads and incorporates by reference, as if fully set forth
     again herein, the allegations contained in all prior paragraphs of this
     complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
     that persons with disabilities are entitled to full and equal accommodations,
     advantages, facilities, privileges, or services in all business establishment of
     every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        40.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        41.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
        42.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
    discomfort or embarrassment for the plaintiff, the defendants are also each
    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
    (c).)
 
              PRAYER:
              Wherefore, Plaintiff prays that this Court award damages and provide
    relief as follows:
            1.For injunctive relief, compelling Defendants to comply with the
    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    plaintiff is not invoking section 55 of the California Civil Code and is not
    seeking injunctive relief under the Disabled Persons Act at all.


                                              
                                                
       Complaint
       
Case 8:19-cv-00092-DOC-KES Document 1 Filed 01/18/19 Page 8 of 8 Page ID #:8
       

         2.Damages under the Unruh Civil Rights Act, which provides for actual
     damages and a statutory minimum of $4,000 per occasion.
         3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
     to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
  
     Dated: January 15, 2019          CENTER FOR DISABILITY ACCESS
  
  
                                      By:
                                        ____________________________________
 
                                              Chris Carson, Esq.
                                           Attorney for plaintiff
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


                                            
                                              
       Complaint
       
